                 Case 2:20-cv-00201-JCC Document 11 Filed 06/02/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   JEFFERY M. JOHNSON,                                      CASE NO. C20-0201-JCC
10                             Petitioner,                    ORDER
11          v.

12   STATE OF WASHINGTON,

13                             Respondent.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Michelle L. Peterson, United States Magistrate Judge (Dkt. No. 10). Having thoroughly
17   considered the report and recommendation and the relevant record, the Court finds oral argument
18   unnecessary and hereby FINDS and ORDERS that:
19      1. The Court hereby APPROVES and ADOPTS the report and recommendation (Dkt. No.
20          10);
21      2. Petitioner’s habeas petition (Dkt. No. 7) is DENIED;
22      3. Petitioner’s motions for an order to show cause (Dkt. No. 8) and to exhaust state
23          remedies (Dkt. No. 9) are DENIED as moot;
24      4. Petitioner is denied issuance of a certificate of appealability;
25      5. This case is DISMISSED without prejudice; and
26      6. The Clerk is DIRECTED to send copies of this order to Petitioner and to Judge Peterson.


     ORDER
     C20-0201-JCC
     PAGE - 1
              Case 2:20-cv-00201-JCC Document 11 Filed 06/02/20 Page 2 of 2




 1          DATED this 2nd day of June 2020.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0201-JCC
     PAGE - 2
